UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: November 30, 2014 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record. Tortoise MLP & Pipeline Fund Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Enterprise Products Partners L.P. 9/30/2013 EPD Proposal to approve the amendment and restatement of the 2008 Enterprise Products long-term incentive plan For For Issuer Proposal to approve the amendment and restatement of the EPD unit purchase plan For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Crosstex Energy, Inc. 3/7/2014 22765Y104 XTXI Proposal to adopt the agreement and plan of merger, dated as of October 21, 2013, as such agreement may be amended from time to time, by and among Crosstex Energy, Inc. ("Crosstex"), Devon Energy Corporation ("Devon"), Acacia Natural Gas Corp I, Inc. ("New Acacia"), EnLink Midstream, LLC (Formerly known as New Public Rangers, L.L.C.) (EnLink Midstream") and certain other wholly owned subsidiaries of Devon, pursuant to which, among other things, a wholly owned subsidiary of EnLink Midstream will merge with and into Crosstex (the "Crosstex merger"), and another wholly owned subsidiary of EnLink Midstream will merge with and into New Acacia (the "Devon merger" and, together with the Crosstex Merger, the "mergers"), with Crosstex and New Acacia surviving as wholly owed subsidiaries of EnLink Midstream (the "merger agreement") For For Issuer Proposal to approve adjournment of the special meeting, if necessary or appropriate, to solicit additional proxies in favor of the proposal to adopt the merger agreement For For Issuer Proposal to approve, on an advisory (non-binding) basis, a resolution regarding the compensation payments that will or may be paid by Crosstex to its named executive officers in connection with the Crosstex merger For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source National Fuel Gas Company 3/13/2014 NFG Election of the following nominees 1. Ronald W. Jibson 2. Jeffrey W. Shaw 3. Ronald J. Tanski For For Issuer Vote to ratify PricewaterhouseCoopers LLP as the company's registered public accounting firm For For Issuer Advisory approval of executive compensation For For Issuer Stockholder proposal Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Spectra Energy Corp 4/15/2014 SE Election of Director: Gregory L. Ebel For For Issuer Election of Director: Austin A. Adams For For Issuer Election of Director: Joseph Alvarado For For Issuer Election of Director: Pamela L. Carter For For Issuer Election of Director: Clarence P. Cazalot, Jr. For For Issuer Election of Director: F. Anthony Comper For For Issuer Election of Director: Peter B. Hamilton For For Issuer Election of Director: Michael McShane For For Issuer Election of Director: Michael G. Morris For For Issuer Election of Director: Michael E. J. Phelps For For Issuer Ratification of the appointment of Deloitte & Touche LLP as Spectra Energy Corp's independent registered public accounting firm for fiscal year 2014 For For Issuer An advisory resolution to approve executive compensation For For Issuer Shareholder proposal concerning disclosure of political contributions Against For Shareholder Shareholder proposal concerning methane emissions target Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Magellan Midstream Partners, L.P. 4/24/2014 MMP Election of the following nominees: 1. James C. Kempner 2. Michael N. Mears 3. James R. Montague For For Issuer Advisory resolution to approve executive compensation For For Issuer Ratification of appointment of independent auditor For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Centerpoint Energy, Inc. 4/24/2014 15189T107 CNP Election of Director: Milton Carroll For For Issuer Election of Director: Michael P. Johnson For For Issuer Election of Director: Janiece M. Longoria For For Issuer Election of Director: Scott J. McLean For For Issuer Election of Director: Scott M. Prochazka For For Issuer Election of Director: Susan O. Rheney For For Issuer Election of Director: Phillip R. Smith For For Issuer Election of Director: R.A. Walker For For Issuer Election of Director: Peter S. Wareing For For Issuer Ratify the appointment of Deloitte & Touche LLP as independent auditors for 2014 For For Issuer Approve the advisory resolution on executive compensation For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source EQT Corporation 4/30/2014 26884L109 EQT Election of Director: Margaret K. Dorman For For Issuer Election of Director: David L. Porges For For Issuer Election of Director: James E. Rohr For For Issuer Election of Director: David S. Shapira For For Issuer Advisory vote to approve named executive officer compensation For For Issuer Approval of the company's 2014 Long-Term Incentive plan For For Issuer Approval of the material terms of performance goals for purposes of Internal Revenue Code Section 162(m) For For Issuer Ratification of Ernst & Young LLP as the company's independent registered public accountant For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Transcanada Corporation 5/2/2014 89353D107 TRP Election of Directors: 1. Kevin E. Benson 2. Derek H. Burney 3. Paule Gauthier 4. Russell K. Girling 5. S. Barry Jackson 6. Paula Rosput Reynolds 7. John Richels 8. Mary Pat Salomone 9. D. Michael G. Stewart 10. Siim A. Vanaselja 11. Richard E. Waugh For For Issuer Resolution to appoint KPMG LLP, chartered accountants as auditors and authorize the directors to fix their remuneration For For Issuer Resolution to accept TransCanada Corporation's approach to executive compensation, as described in the management information circular For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source NRG Yield, Inc. 5/6/2014 62942X108 NYLD Election of Directors: 1. David Crane 2. John F. Chlebowski 3. Kirkland B. Andrews 4. Brian R. Ford 5. Mauricio Gutierrez 6. Ferrell P. McClean 7. Christopher S. Sotos For For Issuer To ratify the appointment of KPMG LLP as NRG Yield's independent registered public accounting firm for the 2014 fiscal year. For For Issuer Company Name Meeting Date ISIN Ticker Proposal Vote For/Against Management Proposal Source Keyera Corp 5/6/2014 CA4932711001 KEY CA To appoint Deloitte & Touche LLP as auditors of Keyera for a term expiring at the close of the next annual meeting of shareholders For For Issuer Election of Director: James V. Bertram For For Issuer Election of Director: Robert B. Catell For For Issuer Election of Director: Douglas J. Haughey For For Issuer Election of Director: Nancy M. Laird For For Issuer Election of Director: Donald J. Nelson For For Issuer Election of Director: H. Neil Nichols For For Issuer Election of Director: Michael J. Norris For For Issuer Election of Director: Thomas O'Connor For For Issuer Election of Director: William R. Stedman For For Issuer On the ordinary resolution, the full text of which is set forth in the information circular published by Keyera in connection with the meeting (the "Circular"), to ratify, confirm and approve the renewal of the shareholder rights plan, all as more particularly described in the Circular under the heading "Matters to be Acted Upon at the Meeting" For For Issuer On the advisory resolution, the full text of which is set forth in the Circular, with respect to Keyera's approach to executive compensation as more particularly described in the Circular under the headings "Matters to be Acted Upon at the Meeting" and "Compensation Discussion and Analysis", which advisory resolution shall not diminish the roles and responsibilities of the Board of Directors. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Enbridge Inc. 5/7/2014 29250N105 ENB Election of Directors: 1. David A. Arledge 2. James J. Blanchard 3. J. Lorne Braithwaite 4. J. Herb England 5. Charles W. Fischer 6. V. Maureen Kempston Darkes 7. David A. Leslie 8. Al Monaco 9. George K. Petty 10. Charles E. Shultz 11. Dan C. Tutcher 12. Catherine L. Williams For For Issuer Appoint PricewaterhouseCoopers LLP as auditors For For Issuer Increase the number of shares reservedunder the company's stock option plans For For Issuer Amend, continue and approve the company's shareholder rights plan For For Issuer Vote on approach to executive compensation.While this vote is non-binding, it gives shareholders an opportunity to provide important input to the board For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Sempra Energy 5/9/2014 SRE Election of Director: Alan L. Boeckmann For For Issuer Election of Director: James G. Brocksmith Jr. For For Issuer Election of Director: Kathleen L. Brown For For Issuer Election of Director: Pablo A. Ferrero For For Issuer Election of Director: William D. Jones For For Issuer Election of Director: William G. Ouchi For For Issuer Election of Director: Debra L. Reed For For Issuer Election of Director: William C. Rusnack For For Issuer Election of Director: William P. Rutledge For For Issuer Election of Director: Lynn Schenk For For Issuer Election of Director: Jack T. Taylor For For Issuer Election of Director: Luis M. Tellez For For Issuer Election of Director: James C. Yardley For For Issuer Ratification of Independent Registered Public Accounting Firm For For Issuer Advisory approval of the company's executive compensation For For Issuer Company Name Meeting Date ISIN Ticker Proposal Vote For/Against Management Proposal Source Pembina Pipeline Corp 5/9/2014 CA7063271034 PPL CA Election of Directors: 1. Grant D. Billing 2. Thomas W. Buchanan 3. Michael H. Dilger 4. Randall J. Findlay 5. Lorne B. Gordon 6. David M.B. LeGresley 7. Robert B. Michaleski 8. Leslie A. O'Donoghue 9. Jeffrey T. Smith For For Issuer To appoint KPMG LLP, Chartered Accountants, as the auditors of the corporation for the ensuing financial year at a remuneration to be fixed by management For For Issuer An ordinary resolution approving and authorizing the amendments to the stock option plan (the “Plan”) of Pembina Pipeline Corporation (“Pembina”) including an increase to the number of common shares reserved for issuance under the Plan, and an amendment to the individuals eligible to participate in the Plan, as more particularly described in the Information Circular and Proxy Statement of Pembina dated March 24. 2014 For For Issuer To accept the approach to executive compensation as disclosed in the accompanying management proxy circular For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Nisource Inc 5/13/2014 65473P105 NI Election of director: Richard A. Abdoo For For Issuer Election of director: Aristides S. Candris For For Issuer Election of director: Sigmund L. Cornelius For For Issuer Election of director: Michael E. Jesanis For For Issuer Election of director: Marty R. Kittrell For For Issuer Election of director: W. Lee Nutter For For Issuer Election of director: Deborah S. Parker For For Issuer Election of director: Robert C. Skaggs Jr. For For Issuer Election of director: Teresa A. Taylor For For Issuer Election of director: Richard L. Thompson For For Issuer Election of director: Carolyn Y. Woo For For Issuer To consider advisory approval of executive compensation For For Issuer To ratify the appointment of Deloitte & Touche LLP as the company's independent registered public accountants For For Issuer To consider a stockholder proposal regarding reports on political contributions Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Semgroup Corporation 5/15/2014 81663A105 SEMG Election of the following directors: 1. Ronald A. Ballschmiede 2. Sarah M. Barpoulis 3. John F. Chlebowski 4. Carlin G. Conner 5. Karl F. Kurz 6. James H. Lytal 7. Thomas R. McDaniel For For Issuer To approve, on a non-binding advisory basis, the compensation of the company's named executive officers For For Issuer Ratification of BDO USA, LLP as independent registered public accounting firm for 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source ONEOK, Inc. 5/21/2014 OKE Election of Director: James C. Day For For Issuer Election of Director: Julie H. Edwards For For Issuer Election of Director: William L. Ford For For Issuer Election of Director: John W. Gibson For For Issuer Election of Director: Bert H. Mackie For For Issuer Election of Director: Steven J. Malcolm For For Issuer Election of Director: Jim W. Mogg For For Issuer Election of Director: Pattye L. Moore For For Issuer Election of Director: Gary D. Parker For For Issuer Election of Director: Eduardo A. Rodriguez For For Issuer Election of Director:Terry K. Spencer For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm of ONEOK, Inc. For For Issuer An advisory vote to approve the company's executive compensation For For Issuer A shareholder proposal regarding publication of a report on methane emissions Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source The Williams Companies, Inc 5/22/2014 WMB Election of Director: Alan S. Armstrong For For Issuer Election of Director: Joseph R. Cleveland For For Issuer Election of Director: Kathleen B. Cooper For For Issuer Election of Director: John A. Hagg For For Issuer Election of Director: Juanita H. Hinshaw For For Issuer Election of Director: Ralph Izzo For For Issuer Election of Director: Frank T. Maclnnis For For Issuer Election of Director: Eric W. Mandelblatt For For Issuer Election of Director: Steven W. Nance For For Issuer Election of Director: Murray D. Smith For For Issuer Election of Director: Janice D. Stoney For For Issuer Election of Director: Laura A. Sugg For For Issuer Approval of the amendment to The Williams Companies, Inc. 2007 Incentive Plan For For Issuer Approval of the amendment to The Williams Companies, Inc. 2007 Employee Stock Purchase Plan. For For Issuer Ratification of Ernst & Young LLP as auditors for 2014. For For Issuer Approval, by nonbinding advisory vote, of the Company's executive compensation. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Targa Resources Corporation 5/29/2014 87612G101 TRGP Election of Directors: 1. Charles R. Crisp 2. Laura C. Fulton 3. James W. Whalen For For Issuer Ratification of selection of independent auditors For For Issuer Advisory vote on executive compensation For For Issuer Shareholder proposal regarding publication of a report on methane emissions Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Buckeye Partners, L.P. 6/3/2014 BPL Election of the following nominees: 1. Forrest E. Wylie 2. Barbara J. Duganier 3. Joseph A. Lasala, Jr. 4. Martin A. White For For Issuer The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2014 For For Issuer The approval, in an advisory vote, of the compensation of Buckeye's named executive officers as described in the proxy statement pursuant to Item 402 of regulation S-K For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Markwest Energy Partners 6/6/2014 MWE Election of the following nominees: 1. Frank M. Semple 2. Donald D. Wolf 3. W.A. Bruckmann III 4. Michael L. Beatty 5. Charles K. Dempster 6. Donald C. Heppermann 7. Randall J. Larson 8. Anne E. Fox Mounsey 9. William P. Nicoletti For For Issuer To approve, on an advisory basis, the compensation of the partnership's named executive officers as described in the partnership's proxy statement for the 2014 annual meeting of common unitholders For For Issuer Ratification of Deloitte & Touche LLP as the partnership's independent registered public accountants for the fiscal year ending December 31, 2014 For For Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title) /s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 25, 2014
